DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments to the claims, filed on 03/24/2022, have been entered.
Applicant’s amendment of the claims caused withdrawal of the rejection under 35 U.S.C. 103 of claims 1-6, 9, and 13 as being unpatentable over Ikeda et al. (WO 2011/132684 A1), and of claims 1, 5-6, 8-11, and 15 as being unpatentable over Li et al. (WO 2015/008580 A1).
	Claims 1, 6, and 9 have been amended.
	Claims 5, 7-8, and 12-14 have been cancelled.
	Claims 1-4, 6, 9-11, and 15  are pending in the application.
	
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6, 10-11 and 15are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (WO 2015/008580 A1, using US 2016/0164000 A1 as an official translation and for references) in view of Meng et al. (Meng, H.; Herron, N. Organic Small Molecule Materials for Organic Light-Emitting Diodes. In Organic Light Emitting Materials and Devices, 2nd Ed.; Shijan, S; Herron, N.; Meng, H. Taylor & Francis Group; 2015; pp 296-395).
With respect to claim 1, Li discloses an organic optoelectronic device (an organic light emitting device, title) comprising an anode, a cathode, a light emitting layer (paragraph 71, lines 3-5 and Figure 1), and the light emitting layer includes the inventive compound (paragraph 0070, lines 1-2) and a host material (paragraph 0077 lines 4-6), and the inventive compound of General Formula (1) A-D-A (paragraph 0043), is present in 0.1% to 50% concentration (paragraph 0078, lines 4-5).
In Formula 1, D is a moiety represented by the structure below.

    PNG
    media_image1.png
    209
    298
    media_image1.png
    Greyscale

And A is a moiety represented by the structure below.

    PNG
    media_image2.png
    97
    127
    media_image2.png
    Greyscale

In moiety A, any hydrogen atom can be replaced by a substituent (paragraph 0012, lines 1-2) such as a carbazole group (paragraph 0040, lines 1-11), and a triazyl group (a heteroaryl group having 3 carbon atoms, paragraph 40, lines 9-10, examples of heteroaryl include a triazyl group, paragraph 0037, lines 13-16), substituted with two C6 aryl groups (paragraph 0039, lines 4-5, and paragraph 0040, lines 21-28).
This forms the compound below.

    PNG
    media_image3.png
    343
    838
    media_image3.png
    Greyscale

This compound reads on Chemical Formula 1-1 when W1, R1, R3, and R4 are cyano groups, X1 to X16 are carbon atoms, Z1 and Z2 are nitrogen atoms, R2 and W2 are a heterocyclic (Chemical Formula B-1 and a substituted triazyl) groups, are cyano groups. In Chemical Formula B-1, each of X17-X24 is a carbon atom and form an unsubstituted carbazole group.
Li includes each element claimed, with the only difference between the claimed invention and Li being a lack of the aforementioned combination being explicitly stated. Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable result of an organic light emitting device that emits delayed fluorescent light and has high light emission efficiency (paragraph 0068, lines 15-18), commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
However, Li does not teach that the host is selected from compounds having a larger energy bandgap than the dopant.
Meng teaches an energy level relationship in a phosphorescent guest-host system (Figure 3.9, page 39).

    PNG
    media_image4.png
    229
    321
    media_image4.png
    Greyscale

Meng teaches that in the charge transfer process, the band gap of the guest should fall within the band gap of the host to favor transport of electrons and holes from the host to the guest where they should then recombine (page 39, paragraph 1).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to select a host-guest system with the dopant of Li wherein the energy gap of the guest/dopant falls within the energy gap of the host in order to favor transport of electrons and holes from the host to the guest where they should then recombine, as taught by Meng.
With respect to claim 2, Li in view of Meng teaches the organic optoelectronic device of claim 1, and W2 is a substituted triazinyl group, as pictured above.
With respect to claim 3, Li in view of Meng teaches the organic optoelectronic device of claim 2, and W2 is a triazinyl group substituted with two C6 aryl groups.
With respect to claim 4, Li in view of Meng teaches the organic optoelectronic device of claim 1, and the substituted aromatic heterocyclic group is represented by Chemical Formula A when three Q’s are nitrogen atoms and each R group is a hydrogen, as pictured above.
With respect to claim 6, Li in view of Meng teaches the organic optoelectronic device of claim 1, and R1 is the same as W1.
With respect to claim 10, Li in view of Meng teaches the organic optoelectronic device of claim 1, as discussed above. Li also teaches that in moiety A, any hydrogen atom can be replaced by a substituent (paragraph 0012, lines 1-2) such as a carbazole group (paragraph 0040, lines 1-11), which would form the compound below.

    PNG
    media_image5.png
    298
    758
    media_image5.png
    Greyscale

On page 23 of the instant specification, compound “1” is given as a preferred embodiment of the dopant of the claims. This compound is interpreted to meet the limitations of the claims through its use as a preferred embodiment of the claimed inventive dopant. 
Instant Compound 1 is identical to the compound of Li which is pictured and discussed above.  The prior art is silent to the energy gap between singlet energy and triplet energy being less than 0.35 eV. However, this is considered to be a property of the composition.  Products of identical chemical composition cannot have mutually exclusive properties, and it has been held that when the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (See MPEP 2112.01(II)), and the compound of Li reads on the claims. Support for this presumption comes from the use of like materials and like processes when the carbazole derivative of Li is used as an emitter in the organic layer of an electroluminescent device, which would result in the claimed property described in the instant claims. Therefore, the claims are considered to be obvious over Li, and the burden shifts to applicant to show that there is an unobvious difference between the claimed composition and the composition in the prior art. See MPEP 2112 (V).
With respect to claim 11, Li in view of Meng teaches the organic optoelectronic device of claim 1, as discussed above. Li also teaches that in moiety A, any hydrogen atom can be replaced by a substituent (paragraph 0012, lines 1-2) such as a carbazole group (paragraph 0040, lines 1-11), which would form the compound below which reads on the instant claim.

    PNG
    media_image5.png
    298
    758
    media_image5.png
    Greyscale

With respect to claim 15, Li in view of Meng teaches the organic optoelectronic device of claim 1, and Li teaches the organic electroluminescent device of the invention may be used to product a display apparatus (paragraph 0101, lines 10-13).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to use the organic optoelectronic device of Li to form a display apparatus, as Li teaches this was a known application of electroluminescent devices.

Claims 1, 2, 9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR 2012/0031684 A) in view of Ueoka et al. (US 2014/0027754 A1) and Meng et al. (Meng, H.; Herron, N. Organic Small Molecule Materials for Organic Light-Emitting Diodes. In Organic Light Emitting Materials and Devices, 2nd Ed.; Shijan, S; Herron, N.; Meng, H. Taylor & Francis Group; 2015; pp 296-395).
With respect to claim 1, Kim teaches an organic light emitting device (OLED) comprising an anode (ITO), a cathode (Al), and a light emitting layer, and the light emitting layer includes a host and dopant (paragraph 0154), and a compound according to Formula 1, which is pictured below.

    PNG
    media_image6.png
    240
    257
    media_image6.png
    Greyscale

In this formula, X is N(R25), R16 and R25 are a substituted C6 aryl group (lines 78-80 and 93-95), and the substituents are a cyano group and a carbazolyl group (lines 145-153) and all other R groups are hydrogen atoms
This forms the compound below.

    PNG
    media_image7.png
    350
    627
    media_image7.png
    Greyscale

This compound reads on instant Chemical Formula 1-1 when W1 and W2 are cyano groups, R1 and R3 are hydrogen atoms, and R2 and R4 are represented by Chemical Formula B-1. In Chemical Formula B-1, X17-X24 are carbon atoms.
Kim includes each element claimed, with the only difference between the claimed invention and Kim being a lack of the aforementioned combination being explicitly stated. Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable result of a compound which, when used in a device, results in excellent light emitting characteristics and lowers the driving voltage, thereby inducing an increase in power efficiency and improving power consumption (lines 70-76), commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
However, the claimed invention differs from Kim in that Kim does not teach that the compound is a dopant which is present in a concentration of 0.01 wt% to 40 wt%.
Ueoka teaches a light emitting device comprising a thin film capable of providing high efficiency light emitting and low voltage driving and excellent durability (abstract).
Ueoka teaches that in a host/dopant system, the dopant material can control a luminescent color by mixing the host material with a dopant material, and when the amount of dopant is too large, concentration quenching occurs. Ueoka also teaches it is preferable to use a concentration of 20 wt% or less based on the host material. 
It would have been obvious to a person of ordinary skill to optimize the concentration of the dopant in a host/dopant system and arrive at the claimed range in order to avoid concentration quenching, particularly given the teachings of Ueoka that 20 wt% or less is ideal, but depends on the host material. A person of ordinary skill would be motivated to find the optimal dopant concentration based on their unique host/dopant system, and use 20% or less as an experimental starting point. (See MPEP 2144.05 (II)).
However, neither Kim nor Ueoka teach that the host is selected from compounds having a larger energy bandgap than the dopant.	
Meng teaches an energy level relationship in a phosphorescent guest-host system (Figure 3.9, page 39), which is pictured below.

    PNG
    media_image4.png
    229
    321
    media_image4.png
    Greyscale

Meng teaches that in the charge transfer process, the band gap of the guest should fall within the band gap of the host to favor transport of electrons and holes from the host to the guest where they should then recombine (page 39, paragraph 1).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to select a host-guest system with the dopant of Kim wherein the energy gap of the guest/dopant falls within the energy gap of the host in order to favor transport of electrons and holes from the host to the guest where they should then recombine, as taught by Meng.
With respect to claim 2, Kim, Ueoka and Meng teach the organic optoelectronic device of claim 1, and R1 and R3 are hydrogen.
With respect to claim 9, Kim, Ueoka and Meng teach the organic optoelectronic device of claim 1, and AZ1 is N and Z2 is CRb.
With respect to claim 15, Kim, Ueoka and Meng teach the organic optoelectronic device of claim 1, and Kim teaches an EL device includes self-luminous display devices (paragraph 0002).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to use the organic optoelectronic device of Kim, Ueoka, and Meng in a display device as Kim teaches this is a known application of organic optoelectronic devices.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL SIMBANA whose telephone number is (571)272-2657. The examiner can normally be reached Monday - Friday, 9:00 A.M. - 5:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.S./Examiner, Art Unit 1786                                                                                                                                                                                                        
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786